DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 03/10/2020, in which claims 1-10 are currently pending.  The application is a national stage entry of PCT/CN2018/115817, International Filing Date: 11/16/2018 and claims foreign priority to 201810004680.2 , filed 01/03/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification

3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 03/10/2020. These drawings are acceptable.


Examiner’s Amendment
	5- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Norman Soloway (Reg. No. 24315) on 05/18/2022.

6- The application has been amended as follows: 

AMENDMENTS TO THE SPECIFICATION:  
	Please amend the paragraph beginning at page 5, line 15, as follows:
--The sliding platform is mainly composed of a lifting mechanism and an electronically-controlled rotating head. It comprises four sets of pulleys, a terminal limit switch, a suspension, a lifting mechanism, an electronically-controlled rotating head, a power supply of the lifting mechanism, and a DSP (Digital Signal Processor) movement controller. The pulleys are fixed to the suspension and mounted in the slide channel of the slide rail, the suspension is fixed to the top of the lifting mechanism, the terminal limit switch is fixed to the top of the suspension at two end positions in the forward/backward travelling direction, the bottom of the lifting mechanism is fixed to the electronically-controlled rotating head, and the DSP movement controller is used to control the forward and backward movement of the sliding platform and the up and down movement of the lifting mechanism; the power supply of the lifting mechanism supplies power to the sliding platform;--

Please amend the paragraph beginning at page 6, line 21, as follows:
--The control cabinet portion comprises an industrial PC (Personal Computer) and a power supply of the industrial PC, wherein the industrial PC is connected with the photoelectric encoder, the DSP movement controller and the multi-sensor system. --

AMENDMENTS TO THE CLAIMS: 

Claim 1  (currently amended):  A suspended rail-type automatic cruise monitoring device for comprehensive greenhouse information, comprising a rail assembly, a travelling mechanism, a sliding platform, a multi-sensor system, and a control cabinet assembly, wherein,
the rail assembly 
the travelling mechanism comprises a first gear rack [[A]], a second gear rack [[B]], a deceleration motor, a gear shaft, gears, a bearing, and a photoelectric encoder, wherein the deceleration motor is connected to one end of the gear shaft by a spline; the gears are fixed on the gear shaft and mesh with [[the]]a toothed rack, [[the]]an other end of the gear shaft is mounted on the bearing, and the bearing is connected to the first gear rack [[A]] by bolts; the first gear rack [[A]] is connected to the second gear rack [[B]] by bolts; top threads of the shaft of the photoelectric encoder are connected with the gear shaft to realize calculation and detection of travelling distance and position;
the sliding platform is comprised of a lifting mechanism and an electronically-controlled rotating head, comprising four sets of pulleys, a terminal limit switch, a suspension, a lifting mechanism, an electronically-controlled rotating head, a power supply of the lifting mechanism, and a DSP (Digital Signal Processor) movement controller, wherein the pulleys are fixed to the suspension and mounted in [[the]]a slide channel of the slide rail, the suspension is fixed to [[the]]a top of the lifting mechanism, the terminal limit switch is fixed to [[the]]a top of the suspension at two end positions in [[the]]a forward/backward travelling direction, [[the]]a bottom of the lifting mechanism is fixed to [[the]]an electronically-controlled rotating head, and the DSP movement controller is used to control [[the]]a forward and backward movement of [[the]]an sliding platform and the up and down movement of the lifting mechanism; the power supply of the lifting mechanism supplies power to the sliding platform;
the multi-sensor system comprises a light intensity sensor, a laser ranging sensor, an infrared temperature measurement sensor, and a temperature and humidity sensor[[s]], and a binocular multi-function imaging system, wherein, a first sensor bracket [[A]] and a second sensor bracket [[B]] are mounted on [[the]] two sides of [[the]]a bottom end of the electronically-controlled rotating head respectively; the binocular multi-functional imaging system comprises a visible light multi-functional imaging system and a near-infrared multi-functional imaging system, and is fixed on the first sensor bracket [[A]], with [[the]] viewing fields facing downward; a set of front optical filters for visible light is mounted on [[the]]a front end of the visible light multi-function imaging system, configured to acquire characteristic image information of crop nutrition; a set of front optical filters for near-infrared light is mounted on the front end of the near-infrared multi-functional imaging system, to acquire characteristic image information of water stress in the crop[[s]]; wherein the visible light multi-functional imaging system and the near-infrared multi-functional imaging system are configured as a multiplexing camera for binocular vision matching, to realize three-dimensional imaging and measurement of plant height and crown width area of the crops; the infrared temperature measurement sensor, the temperature and humidity sensor, [[the]]a laser ranging sensor, and [[the]]a light intensity sensor are fixed on [[the]] two sides of the second sensor bracket [[B]] in an overlooking position, with a vertically downward detection direction;
the control cabinet assembly comprises a PC (Personal Computer) and a power supply of the PC, wherein the PC is connected with the photoelectric encoder, the DSP movement controller and the multi-sensor system. 
Claim 2 (currently amended):  The automatic cruise monitoring device according to the claim 1, wherein[[,]] the slide rail is fixed below a main suspension beam , and the toothed rack is fixed below an auxiliary suspension beam. 
Claim 3 (currently amended):  The automatic cruise monitoring device according to the claim [[1]]2, wherein[[,]] a cross brace is arranged between the main suspension beam and the auxiliary suspension beam. 
Claim 4 (currently amended):  The automatic cruise monitoring device according to the claim [[1]]2, wherein[[,]] the seam between the two adjacent sections of the main suspension beam and the auxiliary suspension beam is fastened by connecting plates. 
Claim 5 (currently amended):  The automatic cruise monitoring device according to the claim 1, wherein[[,]] the rail assembly comprises three portions: a left portion, a middle portion, and a right portion. 
Claim 6 (currently amended):  The automatic cruise monitoring device according to the claim 1, wherein[[,]] the lifting mechanism is a scissor-fork telescopic mechanism. 
Claim 7 (currently amended):  The automatic cruise monitoring device according to the claim 1, wherein[[,]] the set of optical filters for visible light comprises 556 nm, 472 nm and 680 nm optical filters. 
Claim 8 (currently amended):  The automatic cruise monitoring device according to the claim 1, wherein[[,]] the set of optical filters for near-infrared light comprises 930 nm and 1,420 nm optical filters. 
Claim 9 (currently amended):  The automatic cruise monitoring device according to the claim 1, wherein[[,]] the control cabinet portion further comprises a touch display screen and a power supply of the touch display screen, wherein the touch display screen is connected with the PC.
Claim 10 (previously presented):  The automatic cruise monitoring device according to claim 1, wherein, the PC comprises an industrial PC.


Claim Interpretation - 35 USC § 112
7- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
control cabinet assembly in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

9- Claim 1-10  are allowed.

The following is an examiner's statement of reasons for the possibly allowable matter: 

As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious: the monitoring device with all the rail assembly, travelling mechanism, sliding platform, a multi-sensor system and a control cabinet assembly, with their respective structures as claimed therein.

The closest prior art found that pertains to the invention, with emphasis added, is Wang, Li and Wolf. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886